                                            Case 3:19-cv-04238-MMC Document 53 Filed 10/18/19 Page 1 of 3




                                  1

                                  2

                                  3

                                  4

                                  5                             IN THE UNITED STATES DISTRICT COURT

                                  6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8         PROOFPOINT, INC., et al.,                      Case No. 19-cv-04238-MMC
                                                         Plaintiffs,
                                  9
                                                                                           ORDER GRANTING IN PART AND
                                                  v.                                       DENYING IN PART PLAINTIFFS'
                                  10
                                                                                           ADMINISTRATIVE MOTION TO FILE
                                  11        VADE SECURE, INCORPORATED, et                  UNDER SEAL; DIRECTIONS TO
                                            al.,                                           PLAINTIFFS
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                                                                           Re: Dkt. No. 30
                                  13

                                  14            Before the Court is plaintiffs' "Administrative Motion to File Under Seal," filed
                                  15   September 25, 2019. Defendants have filed a "Notice of Nonopposition." Having read
                                  16   and considered the parties' respective written submissions, the Court rules as follows.
                                  17            1. To the extent plaintiffs seek leave to file under seal Exhibits 3, 4, 5, 8, 13, 14,
                                  18   16, 17, 18, 19, 20, 23, 31, 32, 34, 35, 37, 38, 39, 40, 41, 42, 43, 44, 47, 48, 61, 62, 63,
                                  19   and 64 to the Declaration of Jodie W. Cheng (hereinafter, "Cheng Declaration"), and
                                  20   portions of Exhibit 2 to the Cheng Declaration, the motion is GRANTED.
                                  21            2. With respect to Exhibit 1 to the Cheng Declaration, the motion is GRANTED as
                                  22   to the following portions thereof and DENIED as to all other portions:
                                  23                   a. Page 5, lines 5-10 and line 27; and
                                  24                   b. Page 6, line 3, through Page 7, line 10.
                                  25   Plaintiffs, the designating parties, are hereby DIRECTED to file, in the public record,
                                  26   within seven days of the date of this order, a redacted version of Exhibit 1. See Civil L.R.
                                  27   79-5(f)(3).
                                  28   //
                                          Case 3:19-cv-04238-MMC Document 53 Filed 10/18/19 Page 2 of 3




                                  1           3. With respect to Exhibit 6 to the Cheng Declaration, the motion is DENIED.

                                  2    Plaintiffs, the designating parties, are hereby DIRECTED to file Exhibit 6 in the public

                                  3    record, within seven days of the date of this order. See Civil L.R. 79-5(f)(3).

                                  4           4. With respect to Exhibit 15 to the Cheng Declaration, the motion is GRANTED

                                  5    as to the following portions thereof and DENIED as to all other portions:

                                  6                  a. the home address on page 1;

                                  7                  b. on page 2, the second and third sentences of the paragraph numbered

                                  8                       1;

                                  9                  c. on page 2, the paragraph numbered 3; and

                                  10                 d. on page 2, in the first sentence of the paragraph numbered 4, the word

                                  11                      preceding "account," and the two further uses of said word in that

                                  12                      paragraph.
Northern District of California
 United States District Court




                                  13   Plaintiffs, the designating parties, are hereby DIRECTED to file, in the public record,

                                  14   within seven days of the date of this order, a redacted version of Exhibit 15. See Civil

                                  15   L.R. 79-5(f)(3).

                                  16          5. With respect to Exhibit 33 to the Cheng Declaration, the motion is GRANTED

                                  17   as to the following portions thereof and DENIED as to all other portions:

                                  18                 a. the portion of the fifth page following the words "Cloudmark Trident

                                  19   Solution Overview"; and

                                  20                 b. the sixth through ninth pages.

                                  21   Plaintiffs, the designating parties, are hereby DIRECTED to file, in the public record,

                                  22   within seven days of the date of this order, a redacted version of Exhibit 33. See Civil

                                  23   L.R. 79-5(f)(3).

                                  24          6. To the extent plaintiffs seek leave to file under seal Exhibits 54, 55, 56, and 57

                                  25   to the Cheng Declaration, the motion is hereby DENIED, as defendants, the assertedly

                                  26   designating parties, have not filed a responsive declaration, let alone identified therein

                                  27   any document containing confidential information. See Civil L.R. 79-5(e)(1) (providing

                                  28   designating party must file declaration establishing "designated material is sealable").
                                                                                     2
                                          Case 3:19-cv-04238-MMC Document 53 Filed 10/18/19 Page 3 of 3




                                  1    Plaintiffs are hereby DIRECTED to file Exhibits 54, 55, 56, and 57 in the public record,

                                  2    "no earlier than 4 days, and no later than 10 days, after the motion is denied," see Civil

                                  3    L.R. 79-5(e)(2).

                                  4           7. Lastly, to the extent plaintiffs seek leave to file under seal portions of the

                                  5    "Motion for Preliminary Injunction and Expedited Discovery," the motion to seal is

                                  6    GRANTED, with the exception of the sections on pages 12 and 13 that discuss Exhibits

                                  7    54, 55, 56 or 57 to the Cheng Declaration. Plaintiffs are hereby DIRECTED to file, in the

                                  8    public record, "no earlier than 4 days, and no later than 10 days, after the motion is

                                  9    denied," see Civil L.R. 79-5(e)(2), a revised redacted version of the Motion for Preliminary

                                  10   Injunction and Expedited Discovery.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: October 18, 2019
                                                                                                 MAXINE M. CHESNEY
                                  14                                                             United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
